Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of November 12, 2008, by and between Hythiam, Inc., a Delaware corporation (“Employer”), and Maurice Hebert, an individual (“Employee”). RECITALS A.WHEREAS, Employee has experience and expertise applicable to employment with Employer to perform as the Chief Financial Officer of Employer, Employer has agreed to employ Employee and Employee has agreed to enter into such employment, on the terms set forth in this Agreement. B.WHEREAS, Employee acknowledges that this Agreement is necessary for the protection of Employer’s investment in its business, good will, products, methods of operation, information, and relationships with its customers and other employees. C.WHEREAS, Employer acknowledges that Employee desires definition of his compensation and benefits, and other terms of his employment. NOW, THEREFORE, in consideration thereof and of the covenants and conditions contained herein, the parties agree as follows: AGREEMENT 1.TERM OF AGREEMENT 1.1Initial Term.The initial term of this Agreement shall begin on November 12, 2008 (“Commencement Date”) and shall continue until the earlier of:(a) the date on which it is terminated pursuant to Section 5 of this Agreement; or (b) four (4) years following the Commencement Date (“Initial Term”).After the expiration of the Initial Term, Employee shall be employed on an at-will basis, with either party able to terminate the employment, with or without cause and with or without notice. 2.EMPLOYMENT 2.1Employment of Employee.Employer agrees to employ Employee to render services on the terms set forth herein.Employee hereby accepts such employment on the terms and conditions of this Agreement. 2.2Position and Duties.Employee shall serve as the Chief Financial Officer of Employer, reporting to Employer’s President, and shall have the general powers, duties and responsibilities of management usually vested in that office in a corporation and such other powers and duties as may be prescribed from time to time by the President or Employer’s Board of Directors (“Board”). 2.3Standard of Performance.Employee agrees that he will at all times faithfully and industriously and to the best of his ability, experience and talents perform all of the duties that may be required of and from him pursuant to the terms of this Agreement.Such duties shall be performed at such place or places as the interests, needs, business and opportunities of Employer shall reasonably require or render advisable. 2.4Exclusive Service. (a) Employee shall devote all of his business energies and abilities and all of his productive time to the performance of his duties under this Agreement (reasonable absences during holidays and vacations excepted), and shall not, without the prior written consent of Employer, render to others any service of any kind (whether or not for compensation) that, in the opinion of Employer, would materially interfere with the performance of his duties under this Agreement, and - 1 - (b) Employee shall not, without the prior written consent of Employer, maintain any affiliation with, whether as an agent, consultant, employee, officer, director, trustee or otherwise, nor shall he directly or indirectly render any services of an advisory nature or otherwise to, or participate or engage in, any other business activity.Employee and Employer agree that those items set forth in Attachment A, attached hereto, are subject to periodic review by Employer and in the event that Employer determines, in its sole discretion, that such obligations negatively impact Employer, Employer shall have the right to direct Employee to terminate such relationships. 3.COMPENSATION 3.1Compensation.During the term of this Agreement, Employer shall pay the amounts and provide the benefits described in this Section 3, and Employee agrees to accept such amounts and benefits in full payment for Employee’s services under this Agreement. 3.2Base Salary.Employer shall pay to Employee a base salary of two hundred forty thousand dollars ($240,000) annually in equal bi-weekly installments, less applicable taxes.At Employer’s sole discretion, Employee’s base salary may be increased, but not decreased, annually.Notwithstanding the foregoing, commencing on January 1, 2010 and annually thereafter, the Base Salary shall be increased by at least the Consumer Price Index for Los Angeles, CA (or a reasonable proxy thereof).The annual base salary of $240,000 shall be retroactive to October 1, 2008. 3.3Discretionary Bonus.Except as described in Section 5.1 below, Employee is eligible to receive an annual bonus in the sole discretion of Employer.This discretionary bonus will be targeted at forty percent (40%) of Employee’s base salary, and will be based on Employee achieving designated individual goals and milestones, and the overall performance and profitability of the Company.The goals and milestones will be established and reevaluated on an annual basis by mutual agreement of Employee and the President, subject to review and approval by the Board or its Compensation Committee.To the extent that a discretionary bonus is granted, it will be based on a calendar year and shall be paid no later than March 14th of the following year. 3.4Equity Incentive Plan. (a)In connection with this Agreement, Employee shall receive a new grant of options to purchase one hundred thousand (100,000) shares of Employer’s common stock, at fair market value, under the provisions of Employer’s 2007 Stock Incentive Plan, upon approval by the Board.The options will vest in equal monthly amounts over a three (3) year period from the Commencement date. (b)Except as otherwise set forth herein, vesting of options will cease upon the termination of Employee’s employment with Employer. 3.5Fringe Benefits.Subject to Section 3.7 below, Employee will be entitled: (a)to participate, on the same basis as other employees of the Company, in any medical, dental, vision, life, short-term and long-term disability insurance and flexible spending accounts (subject to certain co-payments by Employee).Employee’s participation in such plans shall be subject to all terms and conditions of such plans, including Employee’s ability to satisfy any medical or health requirements imposed by the underwriters of any insurance policies paid to fund the plans; and (b)to participate, on the same basis as other employees of the Company, in the Company’s 401(k) plan, with said participation subject to all terms and conditions of such plans. 3.6Paid Time Off.Employee shall accrue, on a daily basis, a total of four (4) work weeks of vacation per year following the date of this Agreement, provided, however, that Employee’s accrued and unused vacation time may not exceed a total of seven (7) work weeks.This vacation time shall be in addition to normal Company holidays, which shall be determined at the discretion of the Company from time to time.Thereafter, Employee will not continue to accrue vacation benefits until he has used enough vacation time to fall - 2 - below this maximum amount. Any accrued but unused vacation time will be paid to Employee, on a pro rata basis, at the time that his employment is terminated.In addition to vacation time, the Employee shall be entitled to normal Company holidays, floating holidays and sick leave. 3.7Deduction from Compensation.Employer shall deduct and withhold from all compensation payable to Employee all amounts required to be deducted or withheld pursuant to any present or future law, ordinance, regulation, order, writ, judgment, or decree requiring such deduction and withholding. 4.REIMBURSEMENT OF EXPENSES 4.1Travel and Other Expenses.Employer shall pay to or reimburse Employee for those travel, promotional, professional continuing education and licensing costs (to the extent required), professional society membership fees, seminars and similar expenditures incurred by Employee which Employer determines are reasonably necessary for the proper discharge of Employee’s duties under this Agreement and for which Employee submits appropriate receipts and indicates the amount, date, location and business character in a timely manner. 4.2Liability Insurance.Employer shall provide Employee with officers and directors’ insurance, or other liability insurance, consistent with its usual business practices, to cover Employee against all insurable events related to his employment with Employer. 4.3Indemnification.Promptly upon written request from Employee, Employer shall indemnify Employee, to the fullest extent under applicable law, for all judgements, fines, settlements, losses, costs or expenses (including attorney’s fees), arising out of Employee’s activities as an agent, employee, officer or director of Employer, or in any other capacity on behalf of or at the request of Employer.Such agreement by Employer shall not be deemed to impair any other obligation of Employer respecting indemnification of Employee otherwise arising out of this or any other agreement or promise of Employer or under any statute. 5.TERMINATION 5.1Termination With Good Cause; Resignation Without Good Reason.Employer may terminate Employee’s employment at any time, with or without notice or Good Cause (as defined below).If Employer terminates Employee’s employment with Good Cause, or if Employee resigns without Good Reason (as defined below), Employer shall pay Employee his salary prorated through the date of termination, at the rate in effect at the time notice of termination is given, together with any benefits accrued through the date of termination.Employer shall have no further obligations to Employee under this Agreement or any other agreement, and all unvested options will terminate. 5.2Termination Without Good Cause; Resignation with Good Reason.Employer shall have the right to terminate Employee’s employment without Good Cause. Employee shall have the right to terminate his employment for Good Reason, provided Employee first gives Employer written notice of his intention to terminate his employment within thirty (30) days following the act or omission giving rise to Good Reason and Employer fails to cure such act or omission within thirty (30) days of receiving Employee’s notice.If Employer terminates Employee’s employment without Good Cause, or Employee resigns for Good Reason: (a)Employer shall pay Employee his salary prorated through the date of termination, at the rate in effect at the time notice of termination is given, together with any benefits accrued through the date of termination; (b)All of Employee’s unvested stock options will vest immediately and remain exercisable for a period of three (3) years thereafter; (c)In addition to any rights under COBRA, Employee and his dependants shall continue to participate in the Employer’s group medical plan for a period of one (1) year from the date the Employee’s termination becomes effective, provided that medical insurance coverage will terminate sooner if Employee becomes eligible for coverage under another employer’s plan. - 3 - In addition, on the six (6) month anniversary of the date Employee’s termination becomes effective, Employer shall pay Employee in a lump sum an amount equal to one (1) year’s salary (at the rate in effect at the time of termination) plus a bonus equal to one hundred percent (100%) of one (1) year’s targeted bonus. To be eligible for the compensation provided for in this Section 5.2 (other than in Section 5.2(a)), Employee must execute a full and complete release of any and all claims against Employer in the standard form then used by Employer (“Release”), at which time Employer shall have no further obligations to Employee under this Agreement or any other agreement. 5.3Good Cause. For purposes of this Agreement, a termination shall be for “Good Cause” if Employee, in the subjective, good faith opinion of Employer, shall: (a)Commit an act of fraud, moral turpitude, misappropriation of funds or embezzlement in connection with his duties; (b)Breach Employee’s fiduciary duty to Employer, including, but not limited to, acts of self-dealing (whether or not for personal profit); (c)Materially breach this Agreement, the Confidentiality Agreement (defined below), or Employer’s written Codes of Ethics as adopted by the Board; (d)Willfully, recklessly or negligently violate any material provision of Employer’s written Employee Handbook, or any applicable state or federal law or regulation; (e)Fail or refuse (whether willfully, recklessly or negligently) to comply with all relevant and material obligations, assumable and chargeable to an executive of his corporate rank and responsibilities, under the Sarbanes-Oxley Act and the regulations of the Securities and Exchange Commission promulgated thereunder; (f)Fail or refuse or lack sufficient expertise (whether willfully, recklessly or negligently) to perform the responsibilities and duties specified herein (other than a failure caused by temporary disability); provided, however, that no termination shall occur on that basis unless the Employer first provides the Employee with written notice to cure; the notice to cure shall reasonably specify the acts or omissions that constitute the Employee’s failure, refusal or lack of sufficient expertise to perform his duties, and the Employee shall have a reasonable opportunity (not to exceed ten (10) business days after the date of notice to cure) to cure; termination shall be effective as of the date of written notice of failure to cure; or (g)Be convicted of, or enter a plea of guilty or no contest to, a felony or misdemeanor under state or federal law, other than a traffic violation or misdemeanor not involving dishonesty or moral turpitude. 5.4Good Reason. For purposes of this Agreement, a resignation shall be for “Good Reason” as described in Section 5.2 if tendered within thirty (30) days of any of the following actions by Employer: (a)A substantial reduction in the nature or status of Employee’s responsibilities; (b)Relocation of Employee’s site of employment outside a thirty (30) mile radius of Los Angeles (unless closer to Employee’s residence) without Employee’s consent, except for reasonably required travel on Employer’s business; (c)Failure to cause any acquiring or successor entity following a Change in Control to assume Employer’s obligations under this Agreement (unless such assumption occurs by operation of - 4 - law in which case the acquiring or successor entity automatically assumes Employer’s obligations under this Agreement); or (d)Material breach of this Agreement by Employer, or failure to timely pay to Employee any amount due under Section 3 above. 5.5[Intentionally Deleted.] 5.6Change in
